J. BLAINE ANDERSON, Circuit Judge,
concurring in part and dissenting in part:
I agree with my colleagues that the district court had admiralty jurisdiction over the contracts and that the cargo containers are necessaries under the Federal Maritime Lien Act. Also, I agree that the container leases were entered into by a party authorized to support a lien on the vessel “C.C. San Francisco.”
With respect to the holding that the containers were not furnished to the vessel “C.C. San Francisco” in particular, however, I disagree with the majority. In my view, the containers were “furnished” to the vessel under 46 U.S. § 971 in a manner sufficient to attach a lien. The majority finds a restrictive reading of the “furnishing ... to any vessel” requirement is supported by inferential Congressional intent and prior cases interpreting section 971. For me, these two bases are not persuasive. The active and not passive language used in the statute is not a distinction which supports the inference that Congress intended a restrictive reading when viewed against the purpose of the Act. Also, previous cases interpreting section 971 support a broader interpretation of the furnishing requirement.
*704The purpose behind the Act, as amended in 1971, was as a matter of equity to protect suppliers who in good faith furnish necessaries to a vessel. See, H.R.Rep. No. 92-340, 92nd Cong., 1st Sess. 1, reprinted in 1971 U.S.Code Cong. & Ad.News 1363-1365; Equilease Corp. v. M/V Sampson, 793 F.2d 598, 603 (5th Cir.1986) (en banc) (“The statute [46 U.S.C. § 971] was intended to encourage private investment in the maritime industry. We will not begin now to defeat the purpose of the Act by layering technicalities onto its interpretation”). If the purpose of the Act is to be fulfilled, the construction of the “furnishing ... to any vessel” requirement should not be a restrictive one. The majority’s restrictive interpretation is contrary to the purpose Congress expressed when it amended the Act. In this, the majority places reliance for its holding upon the fact that the verb “to furnish” is active and not passive. I find this distinction to be of little weight. While use of the active voice may create an inference of Congressional intent, such an inference should be decidedly subordinate to Congress’ stated purpose. See Gulf Trading and Transportation Co. v. M/V Tento, 694 F.2d 1191, 1194 (9th Cir.1983).
I also find the cases cited by the majority to be inapposite. The question presented is: “Is it a condition precedent to a lien that containers which have been leased to managers of a fleet of container vessels also must have been specifically set apart for use on the particular vessel against which a lien is asserted?” The answer has already been provided and the answer is “no.” In Piedmont & George’s Creek Coal Co. v. Seaboard Fisheries Co., 254 U.S. 1, 41 S.Ct. 1, 65 L.Ed. 97 (1920), the Court stated:
[T]he fact that the coal which was supplied to the several vessels had been purchased under a single contract presents no difficulty. For while one vessel of a fleet cannot be made liable under the statute for supplies furnished to the others, even if the supplies are furnished to all upon orders of the owner under a single contract ... each vessel so receiving supplies may be made liable for the supplies furnished to it.
Id. at 10-11, 41 S.Ct. at 4 (citations omitted). The majority’s reliance on Piedmont is misplaced. In Piedmont, delivery was not made to the vessels but to another location, the owner’s factory. The parties understood that the owner would be dividing the supplies (coal) between the factory and the vessels. Title to the supplies passed to the factory as an entity before the supplies were divided for vessel and non-vessel usage. Piedmont is therefore clearly distinguishable on this ground.
Here, there is no question the lessor presented the containers to CC Line for use by the vessels. The containers were not diverted, after the passing of title to another entity, for non-vessel use. That the CC Line had the authority to interchange the containers between particular vessels is of no consequence since “each vessel so receiving supplies may be made liable for the supplies furnished to it.” Piedmont at 11, 41 S.Ct. at 4.
Later, in Dampskibsselskabet Dannebrog v. Signal Oil & Gas Co., 310 U.S. 268, 60 S.Ct. 937, 84 L.Ed. 1197 (1940), the Court interpreted Piedmont as permitting a lien to attach, in that the supplies were “furnished,” where delivery was made to a number of vessels since the supplies were presented exclusively for the vessels in question. Dampskibsselskabet at 277, 60 S.Ct. at 94. From this it is clear that a contract for delivery of supplies to a number of vessels without designation of particular vessels will not cause a maritime lien to fail under section 971 for want of “furnishing ... to any vessel” as long as there is no diversion of title to an intermediate entity.
The additional cases cited by the majority err for the same reason the majority opinion does. They read Piedmont too narrowly. The controlling feature of Piedmont is not the result reached but the principle stated. Piedmont and its progeny allow a lien to attach to a particular vessel, even though the supplies were not delivered to a *705prespecified vessel, if the vessel in fact received the supplies furnished.